 



Exhibit 10.2
FIRST AMENDMENT TO
AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
AND ESCROW INSTRUCTIONS
          THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL
PROPERTY AND ESCROW INSTRUCTIONS (this “First Amendment”) is made and entered
into as of June 9, 2006 by and between GREIT — 525 AND 600 B STREET, LP, a
Virginia limited partnership (“Seller”), and LEGACY PARTNERS REALTY FUND II,
LLC, a Delaware limited liability company (“Buyer”).
RECITALS
          A. Seller and Buyer have entered into that certain Agreement for
Purchase and Sale of Real Property and Escrow Instructions dated as of May 11,
2006 (the “Agreement”), with respect to that certain real property located at
600 B Street, in the City and County of San Diego, State of California, and more
particularly described in the Agreement.
          B. The parties hereto desire to amend the Agreement as set forth
below.
AGREEMENT
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer agree as follows:
          1. Defined Terms. Initially capitalized terms used in this First
Amendment and not otherwise defined in this First Amendment shall have the
meanings provided for such terms in the Agreement.
          2. Purchase Price. The Purchase Price set forth in Section 2 of the
Agreement is hereby reduced to Ninety Five Million Five Hundred Thousand Dollars
($95,500,000).
          3. Deposit. The Additional Deposit set forth in Section 2.1.3 of the
Agreement is hereby increased by the sum of Two Hundred Fifty Thousand Dollars
($250,000.00), to equal One Million Seven Hundred Fifty Thousand Dollars
($1,750,000.00). Notwithstanding anything to the contrary in the Agreement and
provided that this First Amendment has been executed and delivered by Seller and
Buyer, Buyer hereby agrees to deposit the Additional Deposit with Escrow Holder
on June 12, 2006.
          4. Approval Notices. Buyer and Seller acknowledge that Buyer, has sent
its First Approval Notice and Second Approval Notice, and that the Deposit is
now nonrefundable, except as expressly provided in the Agreement.
          5. Contracts. The list of Contracts attached as Exhibit F to the
Agreement is hereby replaced with and superseded by the list of Contracts
attached to this First Amendment. Buyer will assume all Contracts disclosed on
the list of Contracts attached to this First
[FINAL EXECUTION COPY]

1



--------------------------------------------------------------------------------



 



Amendment. Seller represents and warrants that the Contract with Ace Parking is
currently a month to month service contract and is terminable upon 30 days
written notice. With respect to the contract with Otis Elevator, Seller will
notify Otis in writing and Otis will agree that Buyer’s assumption of this
contract at Closing is conditioned upon the agreement of Buyer to pay Otis under
the contract on a monthly basis rather than annually.
          6. Tenant Improvement Obligation Credit. Pursuant to the terms of
Section 7.7.1(f) of the Agreement, Seller will give Buyer a credit at Closing
for the following tenant improvement obligations, but only to the extent such
obligations have not been paid prior to Closing: (a) $780,525 for the City of
San Diego; (b) $837,830 for the City of San Diego; (c) $4,680 for Henry Emecoff;
(d) $72,920 for Embassy CES; (e) $54,366 for Akonix; (f) $5,000 for Senator
Barbara Boxer; and (g) $42,780 for Endeman, Lincoln. The foregoing list will be
subject to adjustment based upon information received prior to Closing,
including through tenant estoppels, and verification of amounts paid prior to
Closing, all subject to and in accordance with the terms of Section 7.7.l(f).
          7. Miscellaneous. It is acknowledged that there was a typographical
error in the Seller’s signature block to the Agreement which has been corrected
in the signature block below. Except to the extent expressly modified by this
First Amendment, the Agreement remains in full force and effect. To the extent
of any inconsistency between this First Amendment and the Agreement, the terms
and conditions of this First Amendment shall control. This First Amendment may
be executed in multiple counterparts, all of which, taken together, shall
constitute one document. This First Amendment shall be deemed effective against
a party upon receipt by the other party (or its counsel) of a counterpart
executed by facsimile.
[SIGNATURES ON NEXT PAGE]
[FINAL EXECUTION COPY]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer have executed this First Amendment as
of the date referenced above.
SELLER:

GREIT — 525 AND 600 B STREET, LP,
a Virginia limited partnership

         
 
  By:   GREIT — 525 and 600 B Street GP, LLC,
 
      a Virginia limited liability company
 
  Its:   General Partner

         
 
  By:   G REIT, L.P.,
 
      a Virginia limited partnership,
 
  Its:   sole member

         
 
  By:   G REIT, Inc.,
 
      a Maryland corporation,
 
  Its:   General Partner

             
 
  By: /s/ Scott D. Peters
 
   
 
       
 
  Name:   Scott D. Peters    
 
         
 
  Title:   CEO    
 
         

BUYER:
LEGACY PARTNERS REALTY FUND II, LLC,
a Delaware limited liability company

     
By:
  Legacy Partners Investment Management Services, LLC
 
  a Delaware limited liability company
Its:
  Managing Member

             
 
  By:   /s/ Rick Wada    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[FINAL EXECUTION COPY]

3